Citation Nr: 1112304	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  07-02 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to August 1947, and from November 1950 to March 1952.

This matter came to the Board of Veterans' Appeals (Board) from a February 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for low back and right knee disabilities.  In May 2008, the Veteran testified at a hearing before the Board; the transcript is of record.

In July 2008,, the Board issued a decision denying entitlement to service connection for low back and right leg disabilities.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2009 Joint Motion for Remand (JMR), the Court vacated the July 2008 Board decision and remanded the case for readjudication consistent with the JMR.  This matter was remanded by the Board in August 2009.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, disability exhibited by degenerative changes in the lumbar spine had its onset in service.

2.  Resolving all doubt in the Veteran's favor, disability exhibited by osteoarthritis of the right knee had its onset in service.


CONCLUSIONS OF LAW

1.  Degenerative changes in the lumbar spine were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Osteoarthritis in the right knee was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light of the favorable decision as it relates to the finding that service connection is warranted for low back and right knee disabilities, no further discussion of VCAA is necessary.  The agency of original jurisdiction will take such actions in the course of implementing these grants of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran has current diagnoses of lumbar spine and right leg disorders.  VA clinical notes dated from October 2000 indicate that the Veteran has received treatment for osteoarthritis of the right knee.  In March 2007, degenerative changes of the lumbar spine were diagnosed after physical examination and X-ray studies.  The March 2007 private medical report also indicated that the Veteran has bilateral radiculopathy, with the right lower extremity more symptomatic than the left.  

The Veteran has attributed his low back and right leg disabilities to an in-service incident during which another ship collided with his own in or about 1944.  He has indicated that he was sleeping in his bunk and that the force of the impact caused him to fall from his bunk onto the deck.  He has submitted an article detailing the collision, as well as a July 1944 agreement to pay a claim for clothing lost as a result of the incident.

Service treatment records show that the Veteran's ship was involved in a collision at sea; however, the records are void of any treatment for any injuries stemming from that incident.  A July 1947 separation examination showed no evidence of musculoskeletal difficulties related to the spine or right leg.  In 1950, he was recalled to active duty.  A November 1950 entrance examination showed no lumbar spine or leg disorders.  In a Report of Medical History, the Veteran denied that he had or had had arthritis, lameness, trick or locked knee, bone, joint or other deformity.  There was no evidence of in-service treatment related to the back or leg during this period of service.  A March 1952 separation examination reflects a lumbar spine and normal lower extremities.

The Veteran has asserted that following his separation from his second period of service and in the early 1950's, he was experiencing back symptomatology to include a foot drag.  He stated that a customer who was also a physician, Dr. Dorsey, recommended that he seek medical treatment.  He has reported that he underwent a myelogram and that disc disease was detected.  Any such treatment records, however, are unavailable for review, and Dr. Dorsey is deceased.

In February 2010, the Veteran underwent a VA examination.  He recounted his assertions as to the in-service ship collision and injury to his back, and the post-service treatment rendered in the 1950's.  The examiner opined that the Veteran's right knee and low back disabilities were at least as likely as not due to the in-service incident when the vessels collided.  The rationale provided by the examiner for the positive etiological opinion was based on review of the claims folder and all available medical evidence of record; the Veteran's subjective complaints; and, the objective findings on examination.

As detailed, the Veteran asserts that he has low back and right knee disabilities due to in-service injuries sustained when his vessel struck another vessel.  The negative evidence in this case includes the fact that service treatment records are void of any treatment or diagnoses, he did not claim compensation until over 53 years after separation from service, and there are no objective findings of low back and right knee disabilities until over a half century after separation from service.  However, in light of the Veteran's quite plausible assertion that he sustained injuries during service and sought treatment related to the back shortly following separation from service, and the positive etiological opinion from the VA examiner, the Board finds the evidence is at least in equipoise regarding his claim that his low back and right knee disabilities had their onset in service.  The VA examiner determined that the degenerative changes in the spine likely resulted from the inservice incident even though they went unnoticed on at least three subsequent service examinations and the Veteran himself denied any orthopedic problems on examination in 1950.  The VA physician is a medical professional who presumably has expertise in the etiology of orthopedic diseases.  Resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for degenerative changes in the lumbar spine, and osteoarthritis of the right knee.


ORDER

Entitlement to service connection for degenerative changes of the lumbar spine is granted.

Entitlement to service connection for osteoarthritis of the right knee is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


